

116 HR 1372 IH: To clarify that it is United States policy to recognize Israel’s sovereignty over the Golan Heights.
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1372IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2019Mr. Gallagher (for himself, Mr. Mast, Mr. Lamborn, Mr. Banks, Ms. Stefanik, Mr. Cole, Mr. Meadows, Mr. Johnson of Ohio, Mr. Perry, Mr. Marshall, Mr. Green of Tennessee, Mr. Zeldin, Mr. Budd, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, Science, Space, and Technology, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify that it is United States policy to recognize Israel’s sovereignty over the Golan
			 Heights.
	
 That it is the sense of the House of Representatives that— 1.FindingsCongress finds the following:
 (1)On September 1, 1975, President Gerald Ford provided a diplomatic assurance to Israel that the U.S. will support the position that an overall settlement with Syria in the framework of a peace agreement must assure Israel’s security from attack from the Golan Heights [and] it will give great weight to Israel’s position that any peace agreement with Syria must be predicated on Israel remaining on the Golan Heights.
 (2)In October 1991, Secretary of State James Baker provided a diplomatic assurance to Israel that the United States continues to stand behind the assurance given by President Ford to Prime Minister Rabin on September 1, 1975.
 (3)Iran has used the war in Syria to establish a long-term military presence in the Levant, to attack Israel from across the Golan Heights, and to create territorial corridors that allow it to provide arms to its troops and terrorist proxies.
 2.Sense of CongressIt is the sense of Congress that— (1)Israel’s security from attacks from Syria and Lebanon cannot be assured without Israeli sovereignty over the Golan Heights;
 (2)in light of new realities on the ground, including Iran’s presence in Syria— (A)it is unrealistic to expect that the outcome of a peace agreement between Israel and Syria will be an Israeli withdrawal from the Golan Heights; and
 (B)it is realistic to expect that any peace agreement between Israel and Syria will only be achieved on the basis of Israel remaining on the Golan Heights; and
 (3)it is in the United States national security interest to ensure that— (A)Israel retains control of the Golan Heights; and
 (B)the Syrian regime of Bashar al-Assad faces diplomatic and geopolitical consequences for its killing of civilians, the ethnic cleansing of Arab Sunnis, and the use of weapons of mass destruction.
 3.Statement of United States policyIt shall be the policy of the United States— (1)to recognize Israel’s sovereignty over the Golan Heights; and
 (2)to promote and conduct joint projects with Israel on the Golan Heights, including projects— (A)in basic and applied scientific fields;
 (B)in industrial research and development; and (C)in strategic and applied research of agricultural problems.
 4.Rule of constructionAny reference to Israel in any existing or future Act of Congress relating to appropriations or foreign commerce, including customs and international trade, shall be interpreted to include the Golan Heights.
		